Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 in Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) are not labeled in the drawing but are mentioned in description: 504 in Figure 5. Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0055], line 7, “nanobubbes” should read “nanobubbles”.  
Appropriate correction is required.
Claim Objections
Claim 9 objected to because of the following informalities: 
In claim 9 line 5 “malaria senor” should read – malaria sensor-- 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close proximity” in claim 1 line 10, renders the claim indefinite. The terms “ close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the rt would not reasonably apprised of the scope of the invention. The use of the term “close proximity” fails to limit the scope of the distance of the acoustic detector in relation to the optical source. Clarification via clearer claim wording is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US20190388069A1; hereinafter known as Weber) in view of Lapotko et. al (US20190345478A1; hereinafter known as Lapotko).
	Regarding claim 1, Weber teaches an apparatus (See Weber Figure 1 and 7) configured to minimally invasively diagnose malaria (See Weber [0174] and [0175]), the apparatus comprising: 
	an optical source (See Weber [0130], and see Figure 7 light source 76) configured to generate a plurality of laser pulses of one or both of at least one predetermined energy level or at least one predetermined wavelength (See Weber [0130] “ Optical sources emitting light of wavelengths centered at 800 nm, 1050 nm or 1310 nm”), 	and an optical cap (See Weber Figure 7 part 72 and see [0127]) coupled to at least the optical source (See Weber [0130], and see Figure 7 light source 76), wherein the optical cap comprises a tip portion (See Weber Figure 7 needle assembly 22 connected to barrel 72 and see [0127]) that is configured to be inserted into skin of a patient (See Weber [0075], “The optical analysis may be carried out in situ or ex vivo of the subject. The biological sample is for example a tissue or a biological fluid.” Also see [0154], skin consists of 3  layers of tissue), the tip portion having a length to reach to a depth within the skin (See Weber [0076], and [0082], “inserting the needle tip of said needle assembly in a body of the subject such that said needle tip reaches a target site”) to reduce a distance between the plurality of laser pulses and a malaria specific particle, if present in the skin. 	Weber is silent to wherein the laser pulses are configured to cause generation of one or more transient vapor nanobubbles around malaria-specific nanoparticles; 
	one or more acoustic detectors configured to detect acoustic pulses generated by the one or more transient vapor nanobubbles and output one or more signals indicative of the detected acoustic pulses to at least one processor, the one or more acoustic detectors being in close proximity with the optical source. 	Lapotko teaches wherein the laser pulses are configured to cause generation of one or more transient vapor nanobubbles around malaria-specific nanoparticles (See Lapotko Figure 2 and see [0006]). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Weber’s apparatus with a laser pulse which is configured to cause generation of one or more transient vapor nanobubbles around malaria specific nanoparticles to allow the device to detect and destroy Hemozoin (HZ) found in cells infected with malaria improving diagnosis and treatment of patients with malaria. 	Lapotko further teaches one or more acoustic detectors (See Lapotko Figure 4 labeled AD) configured to detect acoustic pulses generated by the one or more transient vapor nanobubbles (See Lapotko [0007-008]) and output one or more signals indicative of the detected acoustic pulses to at least one processor (See Lapotko Figure 18 and [0022]), the one or more acoustic detectors being in close proximity with the optical source (See Lapotko Figure 4 and see [0008]). It would be obvious to one of ordinary skill before the effective filing date to provide Weber in view of Lapotko with one or more acoustic detectors configured to detect pulses generated by the one or more transient vapor nanobubbles and output one or more signal indicative of the detected acoustic pulses to at least one processor, the one or more acoustic detectors being in close proximity with the optical source  like taught by Lapotko to provide Weber’s apparatus with the ability to use acoustic signals to detect malaria and to improve therapeutic action to target malaria specific nanoparticles (See Lapotko [0007]).
	Regarding claim 2, Weber teaches wherein the optical source (See Weber [0130], and see Figure 7 light source 76) comprises an optical fiber (See Weber [0022-0023], Figure 5E optical fiber 53), the tip portion (See Weber Figure 1 part 30) in optical connection with optical fiber (See Weber Figure 5A part 52 also see [0122], “The elliptical optical fiber core 52 guides light from the needle hub to the needle tip and evanescent wave coupling” ), wherein the tip portion is made of a light transmitting material (See Weber [0135], “Light is injected into the shaft portion 32 of the needle assembly 22 at the needle hub 28, and propagates towards the needle tip 30, interacting with the sample along the way”). 
	Regarding claim 4, Weber teaches the optical cap. Weber is silent to comprises an acoustically- transparent membrane. Lapotko teaches acoustically transparent membrane (See Lapotko [0044], “Optical and acoustic transmittance between the probe, sensor and skin may be enhanced by using existing transparent gels. ”) It would be obvious to one of ordinary skill in the art before the effective filing date to provide the optical cap with an acoustically transparent membrane like taught by Lapotko to provide Weber’s optical cap with improved acoustic transmittance and detection of malaria specific nanoparticles when using laser pulses enhancing therapeutic action (See Lapotko [0044]).
	Regarding claim 5, Weber teaches the tip portion (See Weber Figure 7). Weber is silent to comprises the acoustically-transparent membrane. Lapotko teaches acoustically transparent membrane (See Lapotko [0044], “Optical and acoustic transmittance between the probe, sensor and skin may be enhanced by using existing transparent gels. ”)  It would be obvious to one of ordinary skill in the art before the effective filing date to provide the tip portion with an acoustically transparent membrane like taught by Lapotko to provide Weber’s tip portion with improved acoustic transmittance and detection of malaria specific nanoparticles when using laser pulses enhancing therapeutic action (See Lapotko [0044]).	Regarding claim 6, Weber teaches an apparatus (See Weber Figure 1 and 7) configured for at least one of diagnosing or treating malaria with minimal invasion, the apparatus comprising (See Weber [0174] and [0175]):
	an optical source (See Weber [0130}, and see Figure 7 light source 76) configured to generate a plurality of laser pulses of one or both of at least one predetermined energy level or at least one predetermined wavelength (See Weber [0130] “Optical sources emitting light of wavelengths centered at 800nm, 1050nm, or 1310m”),	 a microneedle cap tip (See Weber Figure 7 part 72 and see [0127]) coupled to at least the optical source (See Weber [0130], and see Figure 7 light source 76) wherein the microneedle cap comprises at least one microneedle (See Weber Figure 7 needle assembly 22 connected to barrel 72 and see [0127]), the at least one microneedle is configured to be inserted into skin of a patient to a depth, if present in the skin (See Weber [0076], and [0082], “inserting the needle tip of said needle assembly in a body of the subject such that said needle tip reaches a target site”), may be located and extract fluid from the skin (See Abstract and see [0175]), and so as to bring the fluid into closer proximity to the optical source (See Weber Figure 10 and see [0141]). 
 	Weber is silent to wherein the laser pulses are configured to cause generation of one or more transient vapor nanobubbles;	 one or more acoustic detectors configured to detect acoustic pulses generated by the one or more transient vapor nanobubbles and output one or more signals indicative of the detected acoustic pulses to at least one processor, the one or more acoustic detectors being in close proximity with the optical source. 
	Lapotko teaches wherein the laser pulses are configured to cause generation of one or more transient vapor nanobubbles around malaria-specific nanoparticles (See Lapotko Figure 2 and see [0006]). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Weber’s apparatus with a laser pulse which is configured to cause generation of one or more transient vapor nanobubbles around malaria specific nanoparticles like taught by Lapotko to allow the device to detect and destroy Hemozoin (HZ) found in cells infected with malaria improving diagnosis and treatment of patients with malaria. 	Lapotko further teaches one or more acoustic detectors (See Lapotko Figure 4 labeled AD) configured to detect acoustic pulses generated by the one or more transient vapor nanobubbles (See Lapotko [0007-008]) and output one or more signals indicative of the detected acoustic pulses to at least one processor (See Lapotko Figure 18 and [0022]), the one or more acoustic detectors being in close proximity with the optical source (See Lapotko Figure 4 and see [0008]). It would be obvious to one of ordinary skill before the effective filing date to provide Weber in view of Lapotko with one or more acoustic detectors configured to detect pulses generated by the one or more transient vapor nanobubbles and output one or more signal indicative of the detected acoustic pulses to at least one processor, the one or more acoustic detectors being in close proximity with the optical source  like taught by Lapotko to provide Weber’s apparatus with the ability to use acoustic signals to detect malaria and to improve therapeutic action to target malaria specific nanoparticles (See Lapotko [0007]).	Regarding claim 7, Weber teaches wherein the microneedle tip (See Weber Figure 7 part 36) comprises a cap body (See Weber Figure 7 72) wherein the at least one microneedle is coupled to a first side of the cap body (See Weber Figure 7). 
	Claim 3 and 8 are rejected under 35 U.S.C 103 as being unpatentable over unpatentable over Weber in view of Lapotko in view of Vestel et. al (US20100121163A, hereinafter known as Vestel).	Regarding claim 3, As applied in claim 1 Weber teaches a wherein the tip portion (See Weber Figure 7 needle assembly 22). Weber in view of Lapotko is silent to has at least one of a length between 200-500                        
                             
                            μ
                            m
                        
                     or a diameter between 50-125                        
                             
                            μ
                            m
                        
                    . Vestel teaches has at least one of the length between 200-500                        
                             
                            μ
                            m
                        
                     or a diameter between 50-125                        
                            μ
                            m
                        
                     (See Vestel [0010]).	Regarding claim 8, As applied in claim 7 Weber teaches at least one microneedle (See Weber Figure 7 needle assembly 22). Weber in view of Lapotko is silent to has a length between 200-500                        
                             
                            μ
                            m
                        
                    . Vestel teaches has at least one of the length between 200-500                        
                             
                            μ
                            m
                        
                     or a diameter between 50-125                        
                            μ
                            m
                        
                     (See Vestel [0010]). 
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vestel in view of Lapotko.	Regarding claim 9, Vestel teaches a method of testing for malaria (See Vestel abstract and [0004]), the method comprising: 	Applying a microneedle patch to skin of a patient to collect a fluid sample (See Vestel Figure 2A and [0010]);	Removing the microneedle patch with the collected fluid sample front the skin (See Vestel 2B [0010]);
	Placing the microneedle patch with the collected fluid sample (See Vestel 2B [0010]) in / or on a malaria senor (See Vestel [0009], consists of detector and source);
	Exposing the collected fluid sample to laser pulses from the malaria sensor (See Vestel [0011] and figure 6),
	the collected fluid sample (See Vestel Figure 2B);
	Vestel is silent to and detecting transient nanobubbles. Lapotko teaches detecting transient nanobubbles (See Vestel [0025] and claim 1 and Figure 6)). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Vestel’s method with detection of transient nanobubbles to detect and destroy Hemozoin (HZ) found in cells infected with malaria improving diagnosis and treatment of patients with malaria.
	Regarding claim 10, Vestel teaches wherein the microneedle patch comprises:
 a base portion (See Vestel [0010], skin patch); and 
a plurality of microneedles disposed on a surface of the base portion (See Vestel [0010],  the array comprises preferably between 2 and 10,000, preferably 100 to 10,000 microneedles), and wherein the microneedles are configured to penetrate into skin of a patient (See Vestel Figure 2A) to a depth where a particle, if present in the skin, may be located, and extract fluid with the particle, if present in the skin, from the skin of the patient (See Vestel Figure 2B). Vestel is silent to malaria specific nanoparticle. Lapotko teaches malaria-specific nanoparticles (See Lapotko Figure 2 and see [0006]). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Vestel’s method with insertion to a depth where a malaria specific nanoparticle is present like taught by Lapotko to determine where malaria specific nanoparticles are located in order to destroy Hemozoin (HZ) found in cells infected and improve diagnosis and treatment of patients with malaria.
	Regarding claim 11, Vestel teaches wherein plurality of microneedles have at least one of  lengths between 200-500                 
                    μ
                    m
                
             or diameters of 50-125                 
                    μ
                    m
                
             (See Vestel [0010]).	Regarding claim 12, Vestel teaches wherein the microneedle patch (See Vestel Figure 2A and [0010]) is configured to be removed from the skin of the patient with the collected fluid sample (See Vestel 2B [0010]) before being placed in or on the malaria sensor (See Vestel [0009], consists of detector and source)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791